 


113 HR 4617 IH: School Attendance Improves Lives Act of 2014
U.S. House of Representatives
2014-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4617 
IN THE HOUSE OF REPRESENTATIVES 
 
May 8, 2014 
Mr. Reed (for himself, Mr. Nunes, Mr. Kelly of Pennsylvania, Mrs. Black, Mr. Reichert, Mr. Griffin of Arkansas, and Mr. Young of Indiana) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To condition the eligiblity of disabled children aged 16 or 17 for supplemental security income benefits on school attendance. 
 
 
1.Short titleThis Act may be cited as the School Attendance Improves Lives Act of 2014. 
2.SSI benefits for disabled children aged 16 or 17 conditioned on school attendance 
(a)In generalSection 1614(a)(3)(C) of the Social Security Act (42 U.S.C. 1382c(a)(3)(C)) is amended by adding at the end the following: 
 
(iii)Notwithstanding clause (i) of this subparagraph, an individual who has attained 16 years of age but not 18 years of age shall not be considered an eligible individual for purposes of this title unless the individual is a full-time elementary or secondary school student (within the meaning of section 202(d)(7) and the regulations promulgated under such section), except where the Commissioner determines that the individual has good medical cause, corroborated by a treating physician, to not attend school for part or all of a month.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to benefits payable for calendar months beginning after the 6-month period that begins with the date of the enactment of this Act. 
 
